HUGHES, J.
The sole and only question before us, is whether or not this mortgage clause that was attached and made a part of this contract, ,as were the provisions of the constitution and by laws, which are also a part of the contract- and printed thereon, effected a change in favor of the mortgagee whereby it can now make claim for this loss notwithstanding the provisions of the constitution and by laws.
It is shown that the .assessments were paid by the insured and received by the company from the time the policy was issued, until the time of the loss by fire.
We see no difference in principle between this case and the case of Mutual Insurance Company v. Green, .submitted herewith, and the same observation that was made by Judge Davis in the Richards v. Louis Lipp Company case, reported in 69 OS. 359, is quite as appropriate. That is. where the policy has been issued and held in good faith as an indemnity, and where premiums have been paid and received under it, it is not only manifestly unjust, but contrary to settled rules of law to permit the insurance company to set up some clause in the constitution or by-laws of its organization, as a defense to an obligation that it has incurred under this policy with the mortgage clause thereto attached, and the judgment in this case is reversed.
Before Judges Hughes, Justice and Crow.